Citation Nr: 0903085	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an earlier effective date, prior to October 
26, 2004, for the award of a separate 10 percent disability 
evaluation for the residuals of a shell fragment wound of the 
left shoulder with a retained foreign body.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of June 2005, by the Wichita, Kansas, 
Regional Office (RO), of the Department of Veterans Affairs 
(VA), that denied an increased (compensable) rating for shell 
fragment wound scar of the left shoulder; and granted a 
separate 10 percent disability rating for residuals of a 
shell fragment wound injury of the left shoulder with a 
retained foreign body, effective from October 26, 2004.  The 
veteran has appealed the effective date assigned to the newly 
awarded separate disability rating.

It is noted that the veteran submitted a claim for a total 
disability evaluation based on individual unemployability due 
to his service-connected disabilities (TDIU rating) in 
October 2006.  This issue has not been developed and is not 
before the Board; the issue is referred back to the RO for 
additional development and appropriate action.  


FINDINGS OF FACT

1.  In September 1996, the RO issued a rating decision which 
granted service connection at a noncompensable (0 percent) 
disability rating for shell fragment wound, left shoulder, 
effective from March 6, 1966 - the day in which the RO 
received the veteran's original claim. 

3.  On October 26, 2004, the veteran submitted a claim 
seeking an increased disability rating for muscle injury to 
the left shoulder, claimed as a residual of his service-
connected shell fragment wound, left shoulder.

4.  In June 2005, the RO issued a rating decision that 
awarded a separate 10 percent disability evaluation for 
residuals of a shell fragment wound injury of the left 
shoulder with a retained foreign body, effective October 26, 
2004.  

5.  It is not factually ascertainable from the evidence of 
record, in the year prior to October 26, 2004, that a 
compensable separate rating was warranted for the veteran's 
residuals of a shell fragment wound of the left shoulder with 
a retained foreign body.


CONCLUSION OF LAW

The criteria for an effective date prior to October 26, 2004, 
for the grant of a separate 10 percent disability rating for 
the residuals of a shell fragment wound of the left shoulder 
with a retained foreign body have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA requirements in a December 2004 letter from the RO.  
This letter informed the appellant of what evidence was 
required to substantiate the claim for an increased 
evaluation, and of his, and VA's, respective duties for 
obtaining evidence.  

In June 2005, the RO issued a rating decision which granted a 
separate disability rating of 10 percent for the veteran's 
residuals of a shell fragment wound of the left shoulder with 
a retained foreign body, effective from October 26, 2004.  
See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.).  The veteran 
subsequently appealed this decision seeking an earlier 
effective date for the assignment of this separate disability 
rating.

This case does not involve a separate claim of service 
connection, but rather a claim seeking an increased 
disability rating which accounts for the muscle injury 
component of his service-connected residuals of shell 
fragment wound, left shoulder.  And in that regard, the claim 
for an increased disability rating has been established.  As 
such, the issue on appeal concerns the downstream issue of 
the assignment of an earlier effective date for this 
condition, and since the underlying claim was substantiated, 
prior notice defects are rendered non-prejudicial. See 
Goodwin v. Peake, 22 Vet. App. 128 (2008) (clarifying that 
prejudice is not presumed from the failure to provide 
preadjudicatory notice of a downstream element where the 
underlying claim has been substantiated).  Thus, VA's duty to 
notify is fulfilled.

In making this determination, the Board notes that additional 
information was provided to the veteran via a letter that was 
sent to him in July 2005 and through the statement of the 
case that was issued in November 2005.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the VA.  In essence, the appellant in this case 
has been notified as to the laws and regulations governing 
earlier effective date claims.  He has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the appellant would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has also fulfilled its duty to assist.  In this 
instance, the VA obtained the veteran's available medical 
treatment records, including requesting any treatment records 
from the facilities the veteran had been treated, and those 
other records that the VA was made aware thereof.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
other records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express his 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

The veteran served in the Army, and was stationed in the 
Republic of Vietnam during the Vietnam Conflict.  The records 
indicate that while in Vietnam, he was shot in the left 
shoulder.  He received treatment for the shrapnel wound, 
including debridement, and was subsequently returned to duty 
after two days.  The veteran was released from active duty in 
March 1968.

In March 1996, the veteran submitted a claim for VA benefits.  
He asked, in pertinent part, that service connection be 
granted for the residuals of the gunshot wound to the left 
shoulder.  Following his submission of his claim for 
benefits, the veteran underwent an examination of the left 
shoulder.  

The examination of the left shoulder occurred in April 1996.  
The veteran provided no complaints involving the left 
shoulder prior to undergoing the exam.  The examiner noted 
that there was a small, one-centimeter scar at the medial 
aspect of the left shoulder.  The scar was nontender.  There 
were no palpable masses or evidences of limitation of motion 
of the shoulder.  Additionally, there was "[n]o evidence of 
muscle damage".  The wound was described as being "well-
healed".  

In September 1996, the RO granted service connection for the 
residuals of a shell fragment wound of the left shoulder.  A 
noncompensable evaluation was assigned for the left shoulder 
disability; the effective date was determined to be March 6, 
1996 - the date in which the RO received the veteran's 
application for benefits.  The veteran was notified of the 
action by letter.  He did not appeal the assignment of the 
noncompensable evaluation and thus, the rating decision 
became final.  

On October 26, 2004, the RO received a VA Form 21-4138, 
Statement in Support of Claim, from the veteran.  On that 
form, the veteran requested that he be awarded service 
connection for muscle damage of the left shoulder due to the 
shotgun wound.  The veteran proffered another VA Form 21-
4138, Statement in Support of Claim, in January 2005.  On 
that document, the veteran stated that all of the shrapnel 
from the inservice gunshot wound had not been removed from 
his left shoulder.  

The veteran then underwent a VA Muscle Examination in April 
2005.  In conjunction with the exam, x-ray films of the left 
shoulder were accomplished.  The films showed that there was 
a metallic foreign body in the soft tissues of the proximal 
left arm.  The shoulder and left arm were examined and upon 
completion of the examination, the following diagnosis was 
provided:

Shell fragment wound, left upper arm with 
mild intermittent pain.  It is at least 
as likely as not that this mild 
intermittent pain is related to the shell 
fragment injury and retained shrapnel.  
There is no obvious deformity of the 
muscle nor atrophy.  The scar is 
nonadherent to the underlying tissue and 
there is no keloid development, the scar 
is flesh colored. 

Upon reviewing the examination results, the RO issued rating 
decision in June 2005 that granted a separate 10 percent 
disability rating for the residuals of a shell fragment wound 
injury with a retained foreign body.  The RO's decision also 
continued the veteran's noncompensable evaluation for the 
residual scar of the left shoulder.  The effective date for 
the muscle injury residuals was determined to be October 26, 
2004 - the date in which the RO received the veteran's claim 
for additional benefits.  

The veteran was notified of the RO's action of June 2005.  He 
subsequently responded with a notice of disagreement.  He 
asked for an earlier effective date.  More specifically, he 
stated:

The veteran feels that the effective date 
should have been the date he was 
initially awarded 0% for the scar that 
remained from his SFW.  

The RO has denied the veteran's claim for an earlier 
effective date and he has appealed to the Board for review.  

Initially, the Board notes that the veteran's claim, filed on 
October 26, 2004, constitutes a claim for an increased 
disability rating for his previously service-connected 
"shell fragment wound, left shoulder."  The veteran's 
original claim, filed in March 1996, sought service 
connection for gunshot wound left upper arm.  The RO's 
September 1996 rating decision specifically granted service 
connection for "shell fragment wound, left shoulder" and 
assigned this condition a noncompensable (0 percent) 
disability rating, effective from September 1996.  Despite 
his present disagreement with the initial disability rating 
assigned to this condition, the veteran failed to file a 
timely notice of disagreement, and the rating decision became 
final. See 38 C.F.R. § 20.302 (2008); Esteban v. Brown, 6 
Vet. App. 259 (1994).

It is noted that in January 2007, the VA Compensation and 
Pension Service, in Washington, DC, reviewed the issue of 
whether clear and unmistakable error (CUE) existed in the 
previous RO decision of September 1996.  Specifically, the 
decision addressed whether there exists CUE in the RO's 
September 1996 decision in failing to grant a compensable 
evaluation for muscle injury associated with the veteran's 
service-connected residuals of shell fragment wound to the 
left shoulder.  The decision found that clear and 
unmistakable error had not been committed, and a notice of 
disagreement as to this decision does not appear in the 
record.   

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2008).  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (2008).

With regard to effective dates for claims for increased 
disability ratings, the law provides as follows:

38 U.S.C.A. § 5110. Effective dates of 
awards.

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor. . . .

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110(a), (b)(2).  The corresponding VA 
regulations provide as follows:

§ 3.400 General.

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later. . . . 

(o) Increases.  

(1) General. Except as provided in 
paragraph (o)(2) of this section and § 
3.401(b), date of receipt of claim or 
date entitlement arose, whichever is 
later.  A retroactive increase or 
additional benefit will not be awarded 
after basic entitlement has been 
terminated, such as by severance of 
service connection.

(2) Disability compensation. Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o)(1)(2).  The United States Court of 
Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Thus, three possible dates may be 
assigned depending on the facts of the case: (1) if an 
increase in disability occurs after the claim is filed, the 
date that the increase is shown to have occurred - date 
entitlement arose; (2) if an increase in disability precedes 
the claim by a year or less, the date that the increase is 
shown to have occurred - factually ascertainable; or (3) if 
an increase in disability precedes the claim by more than a 
year, the date that the claim is received - date of claim. 
Harper, 10 Vet. App. at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine: (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2006).

After reviewing the facts and circumstances presented in this 
matter, the Board concludes that it is not factually 
ascertainable from the evidence of record that a separate 
compensable disability rating should be assigned to the 
veteran's service-connected residuals of a shell fragment 
wound of the left shoulder with a retained foreign body at 
any time within the year preceding the October 26, 2004 
claim.  

The veteran's muscle injury disability has been rated 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 5399-5301 (2008).  Under Diagnostic Code 
5301, a noncompensable evaluation will be assigned where 
there is "slight" disability.  A 10 percent evaluation is 
warranted for "moderate" muscle disability of the non-
dominant side.  

In this case, there is no medical evidence in the claims 
folder, or even any allegation of, the veteran having 
retained any fragments from his inservice left shoulder 
injury year prior to October 26, 2004.  Absent such a 
finding, and given the lack of any significant treatment 
having been shown for the left shoulder disorder during this 
time frame, the evidence prior to October 26, 2004, does not 
reflect a moderate muscle injury to Muscle Group I.  
Accordingly, an effective date prior to October 26, 2004, for 
the grant of a separate increased disability rating of 10 
percent for the veteran's service-connected residuals of a 
shell fragment wound of the left shoulder with a retained 
foreign body must be denied.

The Board notes that even if it had considered the veteran's 
claim of October 2004 to be a "new" claim for service 
connection, no additional benefits would be available to the 
veteran.  Specifically, there was no formal or even an 
informal claim alleging entitlement to service connection for 
muscle damage of the left shoulder due to a shrapnel wound 
prior to the veteran's filing of the VA Form 21-4138, 
Statement in Support of Claim, on October 26, 2004.  In light 
of the foregoing, the Board concludes that an effective date 
earlier than October 26, 2004, is not warranted in this case 
under VA regulations governing effective dates for awards 
based on an original claim for service connection.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  In 
this case, the facts are not in dispute, and application of 
the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

An earlier effective date, prior to October 26, 2004, for the 
grant of a separate 10 percent disability rating for the 
residuals of a shell fragment wound of the left shoulder with 
a retained foreign body is denied.


___________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


